Opinion issued December 4, 2008
 













In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00942-CR 
____________

IN RE VANCE EDWARD JOHNSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Vance Edward Johnson, has filed a pro se petition for writ of
mandamus (1) complaining that the District Clerk of Harris County, Texas  has not
provided him with a supplemental reporter's record for his pending appeal of trial
court cause number 1031454. (2)  We deny the petition.	
	Relator's petition does not meet the requirements of the Texas Rules of
Appellate Procedure because it does not contain a designation of parties, a table of
contents, index of authorities, or an appendix that contains a copy of any order
complained of.   See Tex. R. App. P. 52.2, 52.3 (a) (b) (c) (j).  Moreover, the trial
court has appointed counsel James M. Leitner as appellate counsel for relator, and
relator is not entitled to hybrid representation. (3) See Patrick v. State, 906 S.W.2d 481,
498 (Tex. Crim. App. 1995); Gray v. Shipley, 877 S.W.2d 806 (Tex. App.--Houston
[1st Dist.] 1994, orig. proceeding).   	
	  We deny the petition for writ of mandamus.
	It is so ORDERED.
PER CURIAM

Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).

1.    	The appeal of relator's conviction in trial court cause  number 1031454
is pending in this Court and is assigned appellate cause number 01-08-00942-CR.   
2.    	Court reporter Cynthia Lee filed a supplemental reporter's record with
the Clerk of this Court on January 7, 2008.  Relator is not pro se on
appeal.  We note that relator has not attached any transcript or written
order by the trial court that orders a copy of the reporter's record to be
sent to him.  See Tex. R. App. P. 52.3 (k).
3.    	We note that on October 16, 2008, the trial court removed appointed
counsel Frances Northcutt and appointed as substitute counsel, James
M. Leitner, 1314 Texas, Suite 1419, Houston, TX 77002-3514, to
represent relator on his appeal of cause number 1031454.